DETAILED ACTION
This correspondence is in response to the communications received January 14, 2022.  Claims 1-20 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Election/Restrictions
Applicant’s election without traverse of Species III, Sub-Species iv in the reply filed on January 14, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is directed to, in the preamble, “An apparatus”, which is known in the art to represent, a device which is used to fabricate a structural product.  The structural product is in this case a dual chip package with a particular heat sink arrangement.  The problem arises that if the claim is directed to the apparatus / the thing that makes the structural product, it becomes unclear as to what is being claimed and which features at the very least delineate the apparatus.  As far as can be understood, not one feature of the apparatus is claimed in claims 1-11, where only the chips and heat sink arrangement of the final product are claimed.  For one to be able to understand, make and use the apparatus, one must have at least some basic understanding of the features of the apparatus, such as for instance, any aspect of the apparatus which is used to form the structural product.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-11 only describe features of a semiconductor package product, so it is unclear what the metes and bounds are with regard to the preamble term used “apparatus”, where an apparatus as is known in the art, is a device used in the making of a structure product of the semiconductor package product.  Further, as there are no features describing the apparatus, it is wholly unclear as to what the metes and bounds of the apparatus are, thus rendering the claims indefinite.  Only features of the product being made are included in claims 1-11, such as the “first heat source” (e.g. a chip), “second heat source” (e.g. another chip) and the “thermoelectric cooler” (e.g. heat sink), “thermal interface material” (e.g. thermal adhesive), etc.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1 (this applies to claim 12 as well), the language surrounding “a first heat-conducting plate … 
a second heat conducting plate…
a thermoelectric cooler (TEC) thermally coupled to the first plate;

wherein the TEC is to at least partially thermally isolate the first plate from the second plate to reduce heat transfer from the first plate to the second plate.”

First, an antecedent basis issue arises due to inconsistent terminology such as is the “first heat-conducting plate” the same element that is later claimed as “the first plate”?  Are there two first plates being referenced, or is this the same first plate being referenced with merely inconsistent labels for the same element?  This applies to the “second heat-conducting plate” and “second plate” elements.  There is insufficient antecedent basis for this limitation (e.g. “the first plate” and “the second plate”) in the claim.

Secondly, the use of the general idea that there are two plates, with the recitations of “a first heat-conducting plate”, “a second heat-conducting plate”, “first plate” and “second plate” are misleading, because the disclosure does not provide any support for there being two separate plates, but areas of the same plate element, see ¶ 0045, “a first plate area and a second plate area”.  Further see all of the plan view figures which show a single plate with apertures or trenches formed therein for thermal isolation between regions of the structure, see elected Figs. 3-6 and the elected Fig. 5, where integrated heat sink HIS 504 has thermoelectric coolers 520 which reside in the apertures or grooves in 504.  Therefore the metes and bounds of the plate system are indefinite since the claim language alludes to plural plates, as opposed to the disclosure only providing support for what is shown in the noted figures of a single plate with thermally isolated regions due to the thermoelectric coolers in the aperture or grooves 520.

Claims 2, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “wherein the first plate and the second plate are not directly coupled.”  Looking to Applicant’s Figs. 3-5 and particularly the elected Species Fig. 5, where integrated heat sink (IHS) 304/404/504, of which the “plate” limitations refer to, and in each instance of Figs. 3-5, the IHS element is always only disclosed as a single piece with long thin apertures or grooves 220/320/420 formed therein.  Therefore it is unclear as to the metes and bounds with, “wherein the first plate and the second plate are not directly coupled”.  It is unclear how a single piece can be construed to be of plural separate plates.  For purposes of examination this claim will be interpreted in a manner such as claim 4, which is that instead of “are not directly coupled”, seemingly the disclosure does support, “are not directly thermally coupled”.  
For claim 10 the same rejection and rationale applies due to the language of, “wherein the first plate and the third plate are not directly coupled”. 
For claim 13 the same rejection and rationale applies due to the language of, “wherein the first heatsink is not directly coupled to the one or more second heatsinks”.





Relevant Prior Art
Antoniswamy et al. (US 10,763,188) Fig. 2, shown below.  Filed December 23, 2015.  Published January 29, 2017.  

    PNG
    media_image1.png
    520
    703
    media_image1.png
    Greyscale













    PNG
    media_image2.png
    498
    843
    media_image2.png
    Greyscale


Shastri et al. (US 8,905,632) shows the use of a thermally isolated region 30 and TEC 40, however not in a configuration which can be used in a rejection, see Fig. 3, shown below.

    PNG
    media_image3.png
    487
    777
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    495
    883
    media_image4.png
    Greyscale


Tang et al. (US 2019/0341359) Fig. 8 shown below.  

    PNG
    media_image5.png
    531
    953
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    499
    891
    media_image6.png
    Greyscale
















    PNG
    media_image7.png
    676
    608
    media_image7.png
    Greyscale












    PNG
    media_image8.png
    465
    380
    media_image8.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

The following are the definitions for the terms used in the claims.

“TEC” signifies “thermoelectric cooler” (element 520)
“HBM”  signifies “high-bandwidth memory” 

    PNG
    media_image9.png
    406
    544
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    427
    275
    media_image10.png
    Greyscale

Regarding claim 1, the prior art discloses in Fig. 5, provided above, an apparatus comprising:

a first heat-conducting plate (portion of 504 immediately localized over HBM1) to be thermally coupled to a first heat source (HBM1);

a thermoelectric cooler (TEC) thermally coupled to the first plate (520 within 504);

a second heat-conducting plate (portion of 504 immediately localized over another chip of CPU, HBM2.. etc., and not HBM1) thermally coupled to the TEC (520 is a heat isolation 

wherein the TEC is to at least partially thermally isolate the first plate from the second plate to reduce heat transfer from the first plate to the second plate (520 isolates the part of 504 immediately over HBM1 from another portion of 504 immediately over CPU, HBM2, etc.).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Beauchemin et al. (US 10,504,816 – hereinafter referred to as “816”) in view of Bhatia (US 6,094,919).


    PNG
    media_image11.png
    578
    722
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    594
    762
    media_image12.png
    Greyscale

Regarding claim 1, ‘816 discloses in Figs. 1B and 3, an apparatus comprising:

a first heat-conducting plate (region of 330a immediately over HBM 110a) to be thermally coupled to a first heat source (HBM 110a);

a thermoelectric cooler (TEC) (TEC 340a) thermally coupled to the first plate (TEC 340a is in direct contact with region of 330a immediately over HBM 110a);

a second heat-conducting plate (region of 330a immediately over HBM 110b) thermally coupled to the TEC (in direct contact with TEC 340b) and to be thermally coupled to a second heat source (the region of 330a directly over HBM 110b is in thermal communication with HBM 110b by way of thermal interface material TIM 145b); and

wherein the TEC is to at least partially thermally isolate the first plate from the second plate to reduce heat transfer from the first plate to the second plate (the TEC are used to directly pull excess heat from the device HBM they are respectively directly over to mitigate the heat that would transfer across the package lid 330a).

The lid of the 816 reference does not explicitly state that the material of the lid is “a first heat-conducting plate”.

The prior art of Bhatia discloses in col. 4, lines 25-30, “Ordinarily, lid 51 comprises a thermally conductive material such as a metal or metal alloy so that heat generated by each of the ICs is efficiently transferred to TEM module 57.” (italicized emphasis added by Examiner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of

	a first plate is a first heat-conducting plate,

in the invention or system of ‘816 as taught by Bhatia, for the purpose of providing an interface material between the heat source chip device and the thermoelectric cooler which can efficiently move excess heat away from the heat source chip device and maintain ideal operating temperatures.

Regarding claim 4, ‘816 et al. disclose the apparatus of claim 1, wherein the first heat source and the second heat source are not directly thermally coupled (the TEC 340a pulls heat from HBM 110a and the TEC 340b pulls heat from HBM 110b, so the two HBM are not passing excess heat to each other, further ASIC is between the two HBMs).

Regarding claim 7, ‘816 et al. disclose the apparatus of claim 1, wherein the first plate and the second plate are integrated heat sinks (IHS) (both noted heat sinks are integrated into the package to pull heat from the noted heat sources).

Regarding claim 8, ‘816 et al. disclose the apparatus of claim 1, further comprising the first heat source and the second heat source (HBM 110a, HBM 110b).

Regarding claim 9, ‘816 et al. disclose the apparatus of claim 8, wherein the first plate coupled to the first heat source further includes a thermal interface material (TIM) disposed between the first plate and the first heat source (region of 330a immediately over HBM 110a is connected thereto by thermal interface material TIM 145b); and wherein the second plate coupled to the second heat source further includes a TIM disposed between the second plate and the second heat source (region of 330a immediately over HBM 110b is connected thereto by thermal interface material TIM 145b).

Regarding claim 11, ‘816 et al. disclose the apparatus of claim 1, and ‘816 discloses in Fig. 3, wherein the first plate and the second plate are substantially in a plane (noted first plate between TEC 340a and HBM 110a of 330a, and the noted second plate between TEC 340b and HBM 110b of 330a, are formed along a same lower plane and the upper surfaces are along another upper plane).

Regarding claim 12, ‘816 discloses in Figs. 1B and 3, a package comprising:

a first heatsink (region of 330a immediately over HBM 110a) thermally coupled to a first chip (330a couples to HBM 110a thermally by way of thermal interface material TIM 145b);

one or more second heatsinks thermally coupled, respectively, to one or more second chips (region of 330a immediately over HBM 110b and thermally coupled by way of thermal interface material 145b);

one or more TECs coupled to the one or more second heatsinks and to the first heatsink (TEC 340a couples to the region of 330a immediately over HBM 110a, and TEC 340b couples to region of 330a immediately over HBM 110b), 

wherein the one or more TECs are to at least partially thermally isolate the one or more second heatsinks from the first heatsink (the TEC are used to directly pull excess heat from the device HBM they are respectively directly over to mitigate the heat that would transfer across the package lid 330a, to prevent heat transfer from one region of 330a to another region of 330a).

The package lid 330a of Fig. 3 of the ‘816 reference is silent on the type of material used for that element and thus the lid is not explicitly disclosed to be a “heat sink”.

The prior art of Bhatia discloses in col. 4, lines 25-30, “Ordinarily, lid 51 comprises a thermally conductive material such as a metal or metal alloy so that heat generated by each of the ICs is efficiently transferred to TEM module 57.” (italicized emphasis added by Examiner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of

	“a first heatsink …one or more second heatsinks”,



Regarding claim 16, ‘816 et al. disclose the package of claim 12, further comprising a substrate; and ‘816 further discloses in Fig. 3, 
wherein the first chip and the one or more second chips are coupled with the substrate (interposer 125 and or substrate 115 support all of the HBM 110a, HBM 110b and ASIC 105).

Regarding claim 18, ‘816 discloses in Figs. 1B and 3, a method comprising:

inserting a TEC into a plate (TEC 340a and TEC340b are inserted into cavity in 330a) to identify a first plate area and a second plate area (the first plate area is 330a immediately between TEC 340a and HBM 110a, and the second plate area is 330b immediately between TEC 340b and HBM 110b);

thermally coupling a first chip to the first plate area (HBM 110a couples to noted first plate by way of thermal interface material TIM 145b);

thermally coupling a second chip to the second plate area (HBM 110b couples to noted second plate by way of thermal interface material TIM 145b); and



The package lid 330a of Fig. 3 of the ‘816 reference is silent on the type of material used for that element and thus the lid is not explicitly disclosed to be a “heat-conducting plate”.

The prior art of Bhatia discloses in col. 4, lines 25-30, “Ordinarily, lid 51 comprises a thermally conductive material such as a metal or metal alloy so that heat generated by each of the ICs is efficiently transferred to TEM module 57.” (italicized emphasis added by Examiner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of

	the plate is “heat-conducting”,

in the invention or system of ‘816 as taught by Bhatia, for the purpose of providing an interface material and effectively a heat sink type element between the heat source chip device and the thermoelectric cooler which can efficiently move excess heat away from the heat source chip device and maintain ideal operating temperatures.




Regarding claims 2 and 13, ‘816 et al. disclose the apparatus of claim 1 or 12, however they do not disclose,
(for claim 2) “wherein the first plate and the second plate are not directly coupled”,
(for claim 13) “wherein the first heatsink is not directly coupled to the one or more second heatsinks”.


    PNG
    media_image13.png
    571
    915
    media_image13.png
    Greyscale

Patel discloses in Fig. 3, wherein the first plate (left most 311) and the second plate (right most 311) are not directly coupled (321 identifies where the lids are separated, discussed that 321 contributes to prevent heat from flowing from one device to another through the heat spreading lid parts, col. 5, lines 10-30).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

(for claim 2) “wherein the first plate and the second plate are not directly coupled”,
(for claim 13) “wherein the first heatsink is not directly coupled to the one or more second heatsinks”,

in the invention or system of ‘816 as taught by Patel, for the purpose of  to prevent heat from flowing from one device to another through the heat spreading lid parts.

Regarding claims 5 and 14, ‘816 et al. disclose the apparatus of claim 1 or 12, the ‘816 reference does not disclose,
(for claim 5) “wherein the first heat source is at a greater temperature than the second heat source”,
(for claim 14) “wherein the first plate is at a greater temperature than at least one of the one or more second heatsinks”.

Patel shows in Fig. 3 (col. 5, lines 39-64) a heat sinking package arrangement where the higher the amount of heat pipes indicates the higher operational temperature of the device they are associated with, so logic chip 305 has more heat pipes than the memory array 306.



(for claim 5) “wherein the first heat source is at a greater temperature than the second heat source”,
(for claim 14) “wherein the first plate is at a greater temperature than at least one of the one or more second heatsinks”,

in the invention or system of ‘816 as taught by Patel, for the purpose of providing a heat reducing solution that is tailored for devices of specific operating temperatures while not providing more bulk thermal conductive material than is needed per device.

Regarding claim 6, ‘816 et al. disclose the apparatus of claim 1, Patel does not quite show the first heat source and second heat sources as claimed.

Patel discloses in (col. 5, lines 39-64) wherein the first heat source (305) is a central processor unit (CPU) and wherein the second heat source is a high-bandwidth memory (306).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of ‘816 as taught by Patel, for the purpose of providing a package with both processing power and memory functionality for a well rounded and more functional electronics package.

Regarding claim 10 , ‘816 et al. disclose the apparatus of claim 1, wherein the TEC is a first TEC (TEC 340b); and further comprising:

a second TEC (340a) coupled to the first plate (340a couples to the region of 330a immediately over HBM 110a);

a third heat-conducting plate (region of 330a immediately over ASIC 105) coupled to the second TEC (region of 330a immediately over ASIC 105 is in contact with TEC 340a) and to be coupled to a third heat source (noted region couples to ASIC 105 by way of TIM 145b);

wherein the second TEC is to at least partially thermally isolate the first plate from the third plate to reduce heat transfer from the first plate to the third plate (TEC 340a removes heat from HBM 110a so that the heat generated does not influence the operation temperature of ASIC 105).

‘816 does not disclose,


Patel discloses in Fig. 3, wherein the first plate (left most 311) and the second plate (right most 311) are not directly coupled (321 identifies where the lids are separated, discussed that 321 contributes to prevent heat from flowing from one device to another through the heat spreading lid parts, col. 5, lines 10-30).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first plate and the third plate are not directly coupled”,

in the invention or system of ‘816 as taught by Patel, for the purpose of to prevent heat from flowing from one device to another through the heat spreading lid parts.

Regarding claims 17 and 20, ‘816 et al. disclose the package of claim 12, however ‘816 does not discloses the particular chip selection and orientation of, 
(for claim 17) “wherein the first chip is a processor and at least one of the one or more second chips is a HBM chip”,
(for claim 20) “wherein the first chip is a processor and the second chip is a HBM chip; and


Patel shows in Fig. 3, 
(for claim 17) wherein the first chip is a processor and at least one of the one or more second chips is a HBM chip (where the heat sinking solutions are applied to a “logic chip 305” and a “memory stack 307”, col. 5, line 8),
(for claim 20) wherein the first chip is a processor and the second chip is a HBM chip (where the heat sinking solutions are applied to a “logic chip 305” and a “memory stack 307”, col. 5, line 8); and
wherein the flow of heat from the second area to the first plate area is to limit an operating temperature of the HBM chip (321 identifies where the lids are separated, discussed that 321 contributes to prevent heat from flowing from one device to another through the heat spreading lid parts, col. 5, lines 10-30).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

(for claim 17) “wherein the first chip is a processor and at least one of the one or more second chips is a HBM chip”,
(for claim 20) “wherein the first chip is a processor and the second chip is a HBM chip; and


in the invention or system of ‘816 as taught by Patel, for the purpose of providing a package with both processing power and memory functionality for a well rounded and more functional electronics package.


Allowable Subject Matter
Claims 3, 15 and 19 are potentially (provided the 112 rejections are overcome for claims 3 and 15) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

For claim 3, the prior art does not disclose, “wherein the TEC, when coupled to an electric power source, is to transfer heat from the second plate to the first plate”.

For claim 15, the prior art does not disclose, “wherein the one or more TECs are electrically coupled to a power source; and wherein the one or more TECs are to transfer heat from at least a portion of the one or more second heatsinks to the first heatsink”.

For claim 19, the prior art does not disclose, “applying electrical power to the TEC to cause heat to flow from the second plate area to the first plate area”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893